NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Argued August 2, 2011
                                   Decided August 22, 2011

                                             Before

                                 DIANE P. WOOD, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge

                                 DAVID F. HAMILTON, Circuit Judge

No. 11‐1350

CHESTER NELSON,                                    Appeal from the United States District
     Plaintiff‐Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 09 C 5033
VILLAGE OF LISLE, ILLINOIS, and
JENNIFER MARQUEZ,                                  Gary Feinerman,
     Defendants‐Appellees.                         Judge.



                                           O R D E R

        In this action under 42 U.S.C. § 1983, Chester Nelson claims that police officer Jennifer
Marquez, working for the Village of Lisle, Illinois, falsely arrested and maliciously prosecuted
him for criminal destruction of property, trespass to residence, and battery.  He appeals the
district court’s grant of summary judgment to Officer Marquez and the Village, and he raises
two issues.  We affirm.  The arrest was supported by probable cause, and this court does not
recognize federal claims for malicious prosecution in states whose law, like that of Illinois,
provides an available tort remedy.
No. 11‐1350                                                                                    Page 2

I.     The Facts and Procedural Background

        The villages of Lisle and Robbins, Illinois, sit some 30 miles apart. During the events
underlying this § 1983 action, Nelson lived and worked as a mail carrier in Robbins.  His ex‐
girlfriend, Chaunte Robinson, lived in Lisle.  On Saturday, October 11, 2008, Robinson made
a 911 call accusing Nelson of trying to break into her apartment.  We recount the evidence of
the 911 call and its aftermath in the light most favorable to Nelson, who lost on summary
judgment.  See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249‐50 (1986).

        Robinson made her emergency call some time around 10 a.m., explaining to a Lisle
dispatcher that an ex‐boyfriend who lived in Robbins had just kicked her door in and had run
off.  She warned that he had threatened her before.  Robinson added that she saw him “running
towards the Lisle Metra [commuter train] station.”  Although Robinson later testified in her
deposition  that  she  never  actually  saw  Nelson  at  the  scene,  she  admitted  telling  both  the
dispatcher and Officer Marquez (who arrived soon after her call) that she saw him running
away.  Robinson also told the dispatcher that she last saw Nelson about twenty minutes before
calling, which means that the break‐in ended around 9:40 a.m.1

         Officer Marquez drove to Robinson’s apartment in response to the dispatcher’s message
that a caller at that address delayed calling “about 20 minutes” and was now “advising [that]
her ex‐boyfriend kicked in her front door.  He took off on foot, last seen heading towards the
train. Last seen on foot heading towards the Metra. . . .  He does own a .38 caliber handgun;
unknown if he has that with him. . . . [but] he has made threats against the [caller’s] life in the
past.”    At  the  scene,  Officer  Marquez  observed  wood  splinters  lying  about  the  floor  near
Robinson’s apartment door, and she saw that the lock was broken off from its casing.  The
apartment appeared to her to have been ransacked.

        The record contains conflicting evidence about what Robinson told Officer Marquez. In
the officer’s words, Robinson told her when she arrived that Robinson’s “ex‐boyfriend had
kicked  in  the  door  of  her  place,  stolen  some  money,  threatened  her,  and  pushed  her.”
According to a sworn declaration that Robinson signed after her deposition, she never said
anything to Officer Marquez about theft, threats, or pushing.  At this stage of the litigation, we
must treat Robinson’s version as true.  In the same declaration, Robinson said that she told
Officer Marquez that a neighbor (and not she) had seen Nelson kicking in her door.

      Armed with information from the dispatcher and Robinson that Nelson had kicked in
Robinson’s door, supplemented with her own observations of the property damage, Officer


       1
         The record is murky on whether it was the call or the break‐in that happened at 10 a.m.
If the break‐in happened then, the call must have happened around 10:20.  The difference is not
material; either time‐line is consistent with our decision today.
No. 11‐1350                                                                                 Page 3

Marquez used a telephone number Robinson gave her to call Nelson.  According to Nelson’s
deposition testimony, he took the call on his cell phone around 11:15 or 11:20 a.m., more than
an hour after the alleged break‐in.  Nelson told Officer Marquez he was out on his mail delivery
route in Robbins. The driving time between Lisle and Robbins is about 45 minutes. Driving
Directions from Lisle, IL, to Robbins, IL, GOOGLE MAPS, http://maps.google.com (follow “Get
Directions” hyperlink; then search “A” for “Lisle, IL” and search “B” for “Robbins, IL”;
then follow “Get Directions” hyperlink).  Officer Marquez asked Nelson to report to the
Robbins police station.

       About five minutes later Nelson appeared at the Robbins station.  Officer Marquez
drove from Lisle to Robbins, where she arrested Nelson.  Just before the arrest, she spoke
with a Robbins police captain who reported that another Robbins officer knew Nelson and
had  seen  him  in  town  at  7:30  a.m.    Officer  Marquez  responded  that  the  crime  had
happened later in the morning.  Officer Marquez arrested Nelson and took him to Lisle,
where she signed complaints charging him with criminal damage to property, trespass to
residence, and two counts of domestic battery.  The latter counts stemmed from Nelson’s
alleged theft of money from the apartment and shoving of Robinson, events that Robinson
now maintains Officer Marquez fabricated.  Two days later, Nelson was released on bond
from jail.  The charges against him were eventually dropped.

       Nelson  sued  Officer  Marquez  and  the  Village  of  Lisle  under  42  U.S.C.  §  1983,
claiming false arrest in violation of the Fourth and Fourteenth Amendments, malicious
prosecution in violation of the same Amendments, and, with the help of supplemental
jurisdiction  under  28  U.S.C.  §  1367,  malicious  prosecution  under  Illinois  law.    After
discovery, the defendants moved for summary judgment.  The district court granted the
motion, concluding in relevant part that Officer Marquez had probable cause to arrest
Nelson for criminal damage to property (thus defeating any claim of false arrest), and that
the availability of an Illinois‐law remedy for malicious prosecution made a parallel federal
claim unavailable.  The court also relinquished jurisdiction over the state‐law claim.

II.    Analysis

       On appeal Nelson argues, first, that the district court erred in concluding that probable
cause made reasonable his warrantless arrest for a misdemeanor crime that happened outside
Officer Marquez’s presence.  Except for arrests in the home, which generally require a warrant,
Woods v. City of Chicago, 234 F.3d 979, 991‐95 (7th Cir. 2000), probable cause to arrest a suspect
for any offense, even one occurring outside the officer’s presence, bars liability for false arrest,
Brooks v. City of Aurora, — F.3d —, —, 2011 WL 2623507, at *5 (7th Cir. July 6, 2011); Stokes v.
Board of Education of City of Chicago, 599 F.3d 617, 622 (7th Cir. 2010); McBride v. Grice, 576 F.3d
703, 707 (7th Cir. 2009). And probable cause to arrest requires no more than a reasonable chance
No. 11‐1350                                                                                     Page 4

– less than a 50 percent likelihood can be sufficient – that a crime occurred and the suspect
committed it. Mucha v. Village of Oak Brook, ‐‐‐ F.3d ‐‐‐, ‐‐‐, 2011 WL 489617, at *3 (Feb. 14, 2011);
Purvis v. Oest, 614 F.3d 713, 722‐23 (7th Cir. 2010).  An apparently credible victim who knows
the defendant and identifies him as the perpetrator will typically suffice for probable cause. 
McBride, 576 F.3d at 707; Beauchamp v. City of Noblesville, 320 F.3d 733, 743 (7th Cir. 2003); Woods,
234 F.3d at 996.

        Here,  Robinson  fulfilled  that  role.    Maintaining  to  both  the  dispatcher  and  Officer
Marquez that Nelson victimized her by knocking down her door, she told Officer Marquez that
she had seen Nelson running away from her apartment (where the officer found a shattered
door), and explained that she knew him from a dating relationship.  That identification gave
Officer Marquez a tip that fits the model for tips sufficient to support probable cause, even if
later evidence showed that Robinson might be an unreliable trial witness.  See Woods, 234 F.3d
at 997 (discussing “questionable” victim narratives that yielded probable cause in previous
cases, despite other evidence that could be used to impeach the victim’s credibility).

        Nelson counters that Officer Marquez knew he had an airtight alibi, which defeated
probable cause:  A police officer had seen Nelson in Robbins at 7:30 that morning; 30 miles is
a long trip; and Nelson was therefore unlikely to have made it from Robbins to Lisle when the
break‐in occurred, let alone returned to Robbins by 11:20.  But these contentions suggest at most
that it would have been inconvenient for Nelson to break into Robinson’s apartment, not that
Robinson’s story was implausible; the alibi is hardly airtight.  Nelson himself had told Officer
Marquez that he was working his postal route, thereby suggesting to her that he probably was
driving a vehicle.  Thus, Officer Marquez could reasonably surmise that Robinson could make
the 45‐minute trip to Lisle in the two‐plus hours between 7:30 and the break‐in around 9:40,
and return by 11:20, over an hour and a half later (or an hour and a quarter later if the break‐in
ended around 10:00).

       Still, Nelson insists, the Fourth Amendment imposed on Officer Marquez a duty to
investigate  the  possibility  that  he  was  at  work  all  morning  and  exclude  the  possible  alibi,
perhaps by seeking coworkers and townspeople to ask about his whereabouts.  Yet police need
not investigate every potentially exculpatory detail.  Once there is probable cause, pre‐arrest
investigation may cease.  Stokes, 599 F.3d at 624; McBride, 576 F.3d at 707.  Police may not ignore
“conclusively established” evidence that defeats probable cause, McBride, 576 F.3d at 707, or
“clearly exculpatory facts,” Stokes, 599 F.3d at 624, but a police officer’s sighting of Nelson in
Robbins two or more hours before the alleged break‐in and Nelson’s appearance in Robbins
more  than  an  hour  after  the  crime  were  not  conclusive  evidence  of  innocence.    More
investigation, although possible, was not required by the Fourth Amendment.
       One  thread  running  through  Nelson’s  arguments  is  his  criticism  of  this  court’s
jurisprudence on the duty to investigate.  He points, for instance, to the tension he sees between
twin admonitions in McBride that an officer “may not close his eyes to facts that would clarify
No. 11‐1350                                                                                          Page 5

the  situation,”  but  that  “once  an  officer  has  established  probable  cause,  he  may  end  his
investigation.”  576 F.3d at 707.  On closer inspection, the tension dissipates:  The first part of
the sentence explains that investigating officers cannot ignore what they dig up, while the
second says that the Fourth Amendment lets them stop digging when they uncover information
yielding probable cause.  There is no need here to revisit McBride and similar cases.

        Furthermore, because the strength of Robinson’s identification is not diminished by
Nelson’s “alibi” evidence, his case would provide a poor vehicle for reconsidering this line of
cases on the absence of a duty to continue to investigate after obtaining probable cause.  Even
under the cases from other circuits that Nelson cites, Officer Marquez would not be required
to investigate further.  In Russo v. City of Bridgeport, 479 F.3d 196, 200 (2d Cir. 2007), for instance,
the victim did not know the suspect personally and the police refused to watch a gas‐station
surveillance video during the suspect’s 217‐day detention that showed a robber whose physical
appearance exculpated the suspect.  In Kingsland v. City of Miami, 382 F.3d 1220, 1230‐31 (11th
Cir. 2004), when arresting a driver for intoxication, the police ignored the fact that the arrestee’s
head trauma and other injuries from a car crash explained the results of the field‐sobriety test. 
Finally, in Sevigny v. Dicksey, 846 F.2d 953, 955 (4th Cir. 1988), a police officer flatly arrested a
mother without probable cause for either of the two crimes advanced in court (child abuse or
property damage).  The officer’s failure to investigate contributed to the problem, but the real
issue lay in the total absence of probable cause.  Here, by contrast, Robinson knew Nelson well
and placed him at the scene of a break‐in.  Officer Marquez did not ignore the evidence of a
supposed alibi based on  Nelson’s earlier presence in Robbins, but considered it and reasonably
determined that the timing of Nelson’s appearances in Robbins was consistent with his having
committed the crime in Lisle.

        Next,  Nelson  argues  that  even  if  his  claim  of  false  arrest  fails,  his  federal  claim  for
malicious  prosecution  should  survive  under  the  due  process  clause  of  the  Fourteenth
Amendment, at least as to the battery counts.  That contention is based on an inference Nelson
draws  from  Robinson’s  declaration  that  Officer  Marquez  lied  about  Nelson’s  shoving  of
Robinson when she signed the misdemeanor complaints.  (He may also be arguing that the
basis  for  the  trespass  charge  was  fabricated;  he  focuses,  however,  on  battery.)    Nelson’s
argument is foreclosed by Ray v. City of Chicago, 629 F.3d 660, 664 (7th Cir. 2011).  In Ray we
upheld the dismissal of a claim that police officers violated the Fourteenth Amendment by
fabricating  drug  charges  for  a  suspect  validly  arrested  for  a  traffic  offense,  and  thereby
maliciously prosecuted him.  Because Illinois law already provides a remedy for malicious
prosecution, see Swick v. Liautaud, 662 N.E.2d 1238, 1242 (Ill. 1996), state law affords falsely
accused suspects all the process they are due under the Fourteenth Amendment.  Ray, 629 F.3d
at 664; Newsome v. McCabe, 256 F.3d 747, 750‐51 (7th Cir. 2001).

       Apart from the Fourteenth Amendment due process theory, Nelson contends that the
Fourth  Amendment  offers  an  independent  source  of  malicious‐prosecution  liability  for
No. 11‐1350                                                                                         Page 6

fabricated charges.  But as Ray confirms, the Fourth Amendment governs only searches and
seizures, not post‐arrest, pre‐trial proceedings like the court appearances compelled by criminal
charges.  See Ray, 629 F.3d at 664; Bielanski v. County of Kane, 550 F.3d 632, 638, 642‐43 (7th Cir.
2008); see also Wiley v. City of Chicago, 361 F.3d 994, 998 (7th Cir. 2004) (rejecting “continuing
seizure” approach to Fourth Amendment claims based on post‐arrest events).  Nelson’s two‐
day jail stint was an incident of his arrest, which was supported by probable cause to charge
him with property damage.  Limited to two days, and absent any evidence that the police in
fact prolonged his detention on the property‐damage and trespass charges with the allegedly
gratuitous battery charges, the jail time did not exceed constitutional bounds.  See County of
Riverside v. McLaughlin, 500 U.S. 44, 56‐58 (1991); Gerstein v. Pugh, 420 U.S. 103, 125 (1975);
Haywood v. City of Chicago, 378 F.3d 714, 717 (7th Cir. 2004).

        We acknowledge the possibility that the battery charges increased the bond amount that
Nelson had to pay for his release, and that he might have posted bond earlier if the amount had
been lower.  (Nelson’s bail was set at $3,000 on the day after his arrest; his mother posted a 10
percent bond the next day.)  But Nelson has pointed to no evidence of the likely bail amount
for a standalone charge of property damage, and he has not substantiated how much faster he
and his mother could have posted the bond for such a lower amount.

         Recognizing that Ray rejects claims against police under the Fourth Amendment for
malicious prosecutions, Nelson argues that Ray is an unreasoned extension of its predecessors
that deserve a fresh look.  This court previously refused, in opinions like Johnson v. Saville,
575 F.3d 656, 663‐64 (7th Cir. 2009), and Parish v. City of Chicago, 594 F.3d 551, 554 (7th Cir.
2009), to foreclose Fourth Amendment claims of malicious prosecution for injuries arising from
a malicious arrest.  Ray is consistent with this case law.  It merely confirms that neither the
Fourth nor Fourteenth Amendments supply remedies for post‐arrest prosecutorial injuries, like
maliciously  compelled  court  appearances,  unless  state  law  provides  no  tort  remedy  for
malicious prosecution.  Ray, 629 F.3d at 664.  But like the case law that preceded it, Ray does not
bar  a  claim  that  an  arrest  itself  was  malicious,  at  least  if  the  arrest  was  not  supported  by
probable cause.  Nonetheless, plaintiffs who claim under the Fourth Amendment that an arrest
lacks probable cause should probably eschew the phrase “malicious prosecution,” which adds
nothing but confusion.  See Tully v. Barada, 599 F.3d 591, 595 (7th Cir. 2010); Newsome, 256 F.3d
at 751.

        On appeal Nelson offers no theory of municipal liability for the defendant Village of
Lisle under Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978), and at all events
the  Village  is  free  from  liability  because  its  agent  has  done  no  constitutional  wrong.    See
Bielanski, 550 F.3d at 645.  Finally, because Nelson does not independently challenge the district
court’s  relinquishment  of  supplemental  jurisdiction  over  his  state‐law  claim  for  malicious
prosecution, we also leave that portion of its decision intact.

        The judgment is AFFIRMED.